United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.P., Appellant
and
DEPARTMENT OF THE NAVY,
SAN FRANCISCO NAVAL SHIPYARD,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1304
Issued: October 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2007 appellant filed a timely appeal from an April 2, 2007 merit decision of
the Office of Workers’ Compensation Programs, finding that his current back condition and
resultant disability were not causally related to his accepted employment-related injuries.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant’s current back condition and resultant disability are
causally related to his accepted September 15, 1959 employment-related injuries.
FACTUAL HISTORY
This case has previously been before the Board. In a November 30, 2006 decision, the
Board affirmed the Office’s September 12, 2005 merit decision, finding that appellant failed to
establish that his current back condition and resultant disability were causally related to his

accepted September 15, 1959 employment-related injuries. It also affirmed a November 16,
2005 nonmerit decision denying his request for a review of the written record.1 The Board found
that appellant failed to submit rationalized medical evidence establishing a causal relationship
between his claimed condition and disability and his accepted employment injuries. The Board
found that appellant was neither entitled to a hearing nor a review of the written record as a
matter of right since his claim involved an injury sustained prior to the enactment of the 1966
amendments to the Federal Employees’ Compensation Act. The Board also found that the
Office properly denied appellant a discretionary hearing on the grounds that the issue could
equally well be addressed on reconsideration. The facts and the circumstances of the case as set
forth in the Board’s prior decision are incorporated herein by reference.2 The facts and the
history relevant to the present issue are hereafter set forth.
By letter dated December 23, 2006, appellant requested reconsideration before the Office.
He contended that the decision contained an error in finding that his claimed back condition and
resultant disability were not causally related to his accepted employment-related injuries.
Appellant’s reconsideration request was accompanied by duplicate copies of treatment notes
dated September 16 and 17, 1959 and medical reports dated September 15 and 16, 1959 from an
employing establishment physician which found that appellant sustained a contusion and
abrasion of the back and listed his physical limitations. He also submitted a history of his service
with the employing establishment and a report of injury regarding his September 15, 1959
employment injuries.
By decision dated April 2, 2007, the Office denied appellant’s request for modification,
finding that his arguments were without merit. The Office further found that he failed to submit
sufficient medical evidence establishing that his continuing residuals and disability were causally
related to the September 15, 1959 employment-related injuries.
LEGAL PRECEDENT
An employee seeking benefits under the Act3 has the burden of establishing the essential
elements of his or her claim, including the fact that an injury was sustained in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.4 The medical evidence required to
establish a causal relationship, generally, is rationalized medical opinion evidence.5
Rationalized medical opinion evidence is medical evidence, which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
1

Docket No. 06-1652 (issued November 30, 2006).

2

On June 12, 2005 appellant, then a 67-year-old boilermaker, filed a claim for an occupational disease that was
ultimately treated by the Office as a traumatic injury claim. On September 15, 1959 appellant sustained a back
injury when a sailor dropped a valve from 10 feet above onto his back.
3

5 U.S.C. §§ 8101-8193.

4

Jerry D. Osterman, 46 ECAB 500 (1995); see also Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant,6 must be one of
reasonable medical certainty,7 and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8 The mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.
Neither the fact that the condition became apparent during a period of employment, nor the belief
of appellant that the condition was caused by or aggravated by employment conditions is
sufficient to establish causal relation.9
ANALYSIS
The Board finds that appellant has failed to establish a causal relationship between his
current back condition and resultant disability and his September 15, 1959 employment-related
injuries. The issue in this case is medical in nature.
In support of his December 23, 2006 reconsideration request, appellant submitted
duplicate copies of treatment notes dated September 16 and 17, 1959, medical reports dated
September 15 and 16, 1959 from an employing establishment physician, which found that
appellant sustained a contusion and abrasion of the back and listed his physical limitations. The
Board notes that this evidence was previously of record and considered by the Office. The
Board finds that it fails to address whether appellant’s current back condition and disability are
causally related to his September 15, 1959 employment-related injuries. Medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of diminished
probative value on the issue of causal relationship.10
Appellant submitted the history of his service with the employing establishment and a
report of injury regarding his September 15, 1959 employment injuries. The Board, however,
finds that the submission of this factual evidence does not establish appellant’s claim because it
is not relevant to the issue in this case, which is medical in nature.
Appellant has failed to submit rationalized medical evidence establishing that his current
back condition and disability are causally related to his September 15, 1959 employment-related
back contusion and abrasion. The Board finds that he has not met his burden of proof.

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Morris Scanlon, 11 ECAB 384-85 (1960).

8

See William E. Enright, 31 ECAB 426, 430 (1980).

9

Manuel Garcia, 37 ECAB 767, 773 (1986); Juanita C. Rogers, 34 ECAB 544, 546 (1983).

10

Jaja K. Asaramo, 55 ECAB 200 (2004).

3

CONCLUSION
The Board finds that appellant has failed to submit the necessary medical evidence
establishing that his current back condition and resultant disability are causally related to his
accepted September 15, 1959 employment-related injuries.
ORDER
IT IS HEREBY ORDERED THAT the April 2, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 1, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

